DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 ends with “wherein” and no punctuation to end the claim, as such it is unclear what the full scope of the claim is intended to be.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claims 1,2,4 are rejected under 35 U.S.C. 102(a1) as being anticipated by US Patent 4586336 to Horler.
As to claim 1, Horler discloses A turbocharger including: a turbine housing defining a primary flow duct having at least one inlet (7 right side Fig 4), at least one outlet  (onto 1) and a portion therebetween that is axial such that operative flow through the axial flow duct portion is substantially parallel with a central axis thereof (Fig 4); a primary turbine wheel (1) mounted along the axial flow duct portion of the turbine housing, wherein the primary turbine wheel is rotatable relative to the turbine housing about a primary rotary axis being aligned with or parallel to the central axis of the axial flow duct portion (Fig 4, 1”); a diverter located along the axial flow duct portion and upstream of the a primary turbine wheel (18), the diverter being concentric with the primary rotary axis and operatively diverts flow passing thereover into a primary annular flow path (past 8”) defined between the diverter and periphery of the primary flow duct; and a primary transmission for transmitting drive from the primary turbine wheel to a compressor (1’; “turbocharger”); wherein the turbine housing further: defines a secondary flow duct (Fig 4 past 8’) having at least one inlet, and at least one secondary flow duct outlet being configured for operatively directing flow to: (i) impinge the primary turbine wheel (Fig 4); and/or (ii) bypass the primary turbine wheel; and includes a secondary flow duct gate (2) movable between a closed position, wherein the inlet to the secondary flow duct is closed (flow is closed by 2 through inlet by effective restriction through passage) such that operative flow 
As to claim 2, Horler discloses wherein at least one of: (a) the secondary flow duct is annular (Flow Past 8’), at least partially concentric with and located radially beyond the primary flow duct relative to the central axis thereof (Fig 4); and (b) the diverter includes a plurality of radially projecting diverter fins, spaced circumferentially about the diverter, for dividing the primary annular flow path into a plurality of annular sector cross-sectioned primary flow channels and operatively steering the axial flow over the diverter.
As to claim 4, Horler discloses wherein at least one of: (a) the secondary flow duct gate is annular (slide ring 2), concentric with the primary flow duct (past 8”) and axially movable back-and-forth along the central axis relative to the turbine housing to open and close the annular inlet of the secondary flow duct (Fig 4 closes flow through inlet); and (b) the primary turbine wheel includes: (i) a 

Allowable Subject Matter
Claims 9-10,12-14,16-19,21,23,26,28,30,33 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the 112 issue of Claim 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE SAMUEL BOGUE whose telephone number is (571)270-1406.  The examiner can normally be reached on M-F 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JESSE S BOGUE/Primary Examiner, Art Unit 3746